
	

113 HRES 695 IH: Expressing the sense of the House of Representatives regarding steps that Congress should take to restore democracy and change the way we do politics in the United States by reducing the influence of money and corporations and promoting the participation of the people in politics and government.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Nolan submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committees on Rules and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding steps that Congress should take to
			 restore democracy and change the way we do politics in the United States
			 by reducing the influence of money and corporations and promoting the
			 participation of the people in politics and government.
	
	
		1.Short titleThis resolution may be cited as the Restore Democracy Resolution.
		2.PurposeIt is the purpose of this resolution to express the sense of the House of Representatives that
			 Congress should—
			(1)clarify its power to set limits on the amount of money that can be spent on a campaign for election
			 for Federal office;
			(2)make clear that corporations are not people for purposes of the First Amendment right to make
			 campaign contributions;
			(3)confirm that money is not free speech;
			(4)limit the campaign advertising season to 60 days before an election;
			(5)prohibit candidates from soliciting or collecting campaign contributions during legislative
			 sessions;
			(6)protect the constitutional right to vote by expanding online voter registration systems;
			(7)emphasize the need for compact, contiguous Congressional districts that are not gerrymandered to
			 favor an incumbent or political party; and
			(8)restore regular order in the legislative process by requiring bills to go through committee
			 consideration and come to the floor under an open rule.
			IReducing the Influence of Money in Politics
			101.Reducing the influence of money in politicsIt is the sense of the House of Representatives that—
				(1)the case of Citizens United v. Federal Election Commission (558 U.S. 310) opened the door to the
			 corrupting influence of money in politics;
				(2)in order to restore the American people’s faith in the integrity of their elected government,
			 Congress should have the power to regulate the raising and spending of
			 money and in-kind equivalents with respect to Federal elections, including
			 through regulating—
					(A)the amount of contributions to candidates for nomination or election to Federal office,
					(B)the amount of expenditures that may be made by, in support of, or in opposition to such candidates,
			 and
					(C)the content and integrity of such expenditures; and
					(3)all political contributions should be publicly disclosed, including those made to or by independent
			 groups, so that voters have complete information about who is paying for
			 political advertisements.
				IIProviding for Public Financing of Elections
			201.Providing for public financing of electionsIt is the sense of the House of Representatives that, in order to eliminate the undue influence of
			 money in politics—
				(1)Congress should create a public finance system for Congressional elections, which will ensure that
			 Congress is responsible to voters instead of well-financed special
			 interests; and
				(2)Members of Congress should devote their full time to regular order and governing instead of
			 campaign fundraising.
				IIILimiting the Campaign Season
			301.Limiting the campaign seasonIt is the sense of the House of Representatives that—
				(1)Congress should have the power to implement and enforce limits on when money can be spent on
			 campaign activities;
				(2)registered candidates for Congressional elections should not be allowed to expend campaign funds on
			 advertising more than 60 days before a primary or general election;
				(3)candidates for Congressional office, both incumbents and challengers, should not be allowed to
			 solicit or collect campaign contributions during the hours in which
			 Congress is in session; and
				(4)States should create a single Congressional primary date to increase voter education and
			 participation.
				IVProtecting the Right to Vote
			401.Protecting the right to voteIt is the sense of the House of Representatives that—
				(1)Congress has the power to prohibit voter suppression activities; and
				(2)in order to increase voter access and participation, Congress should require every State to create
			 and maintain an online voter registration system.
				VEliminating Partisan Redistricting and Gerrymandering
			501.Eliminating partisan redistricting and gerrymanderingIt is the sense of the House of Representatives that—
				(1)Congress should establish a Federal reapportionment system that would create compact and contiguous
			 Congressional districts that, to the greatest extent possible, follow
			 geographic boundaries and county lines;
				(2)Congressional districts should not favor or disfavor an incumbent or political party;
				(3)Congressional districts should adhere to the existing standards of equal population; and
				(4)the highest court of each State should have the power to reject Congressional district maps that do
			 not meet the above criteria.
				VIRequiring Regular Order in House and Senate
			601.Requiring regular order in the House and SenateIt is the sense of the House of Representatives that—
				(1)it should not be in order to consider a bill or resolution in the House unless each committee to
			 which the bill or resolution is referred—
					(A)had a hearing on the bill or resolution at which amendments were permitted to be offered and
			 debated and a vote was taken on each amendment offered and on final
			 passage, and
					(B)filed a report with respect to the bill or resolution;
					(2)a conference report should not be filed in the House unless—
					(A)the conference committee held at least 3 meetings in which all members of the conference committee
			 were present,
					(B)all items of difference between the House and Senate were addressed, voted on, and resolved by the
			 full conference committee, and
					(C)printed or electronic copies of the conference report and the accompanying joint explanatory
			 statement were available to Members and Delegates for at least 72 hours
			 prior to filing;
					(3)the House and Senate should schedule simultaneous 5-day work weeks in Washington and district work
			 periods; and
				(4)every bill brought to committee should be open to amendment and every bill brought to the floor of
			 the House for a vote should be considered under an open rule.
				
